DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/17/2021, 11/09/2021, and 11/09/2021 have been entered and considered by the examiner.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  There appears to be a grammatical issue with “DCI comprising single DCI” and should read “DCI comprising a single DCI”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al (US 2021/0014931 A1).
Regarding claim 1, Noh teaches a method for wireless communications performed by a user equipment (UE) (Abstract), comprising:
Paras. 0009-0021; base station (BS) in a wireless communication system may transmit at least one medium access control (MAC) control element (CE) and downlink control information (DCI) for allocating a plurality of physical downlink shared channels (PDSCHs) to a plurality of UEs so as to support joint transmission; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP, the TCI states being activated in association with the plurality of TCI code IDs; as a result of the identifying of the format of the MAC CE, when one activated TCI state is mapped to code point of one TCI field, receiving a PDSCH via the particular time-frequency resource; i.e. the DCI is received to indicate the resources used for the PDSCHs and the MAC CE indicates the activated TCIs); 
determining, based on the code point value, at least two activated PDSCH TCI state IDs for at least two sets of frequency resources (Paras. 0009-0021; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP, the TCI states being activated in association with the plurality of TCI code IDs; as a result of the identifying of the format of the MAC CE, when one activated TCI state is mapped to code point of one TCI field, receiving a PDSCH via the particular time-frequency resource; i.e. the code point determines which TCIs activated); and
processing the PDSCH according to the indicated TCI state IDs (Para. 0012; as a result of the identifying of the format of the MAC CE, when one activated TCI state is mapped to code point of one TCI field, receiving a PDSCH via the particular time-frequency resource).
Regarding claims 2 and 9, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein the DCI comprises single DCI that schedules PDSCHs from multiple transmission reception points (Paras. 0009-0021; base station (BS) in a wireless communication system may transmit at least one medium access control (MAC) control element (CE) and downlink control information (DCI) for allocating a plurality of physical downlink shared channels (PDSCHs) to a plurality of UEs so as to support joint transmission; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP; i.e. the DCI schedules the PDSCH from at least the first and second TRP).
Regarding claims 3 and 10, Noh  teaches the limitations of the previous claims.  Noh  further teaches further comprising receiving/sending a single medium access control (MAC) control element (MAC CE) that activates the PDSCH TCI state IDs (Paras. 0009-0021; base station (BS) in a wireless communication system may transmit at least one medium access control (MAC) control element (CE) and downlink control information (DCI) for allocating a plurality of physical downlink shared channels (PDSCHs) to a plurality of UEs so as to support joint transmission; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP).
Regarding claims 4 and 11, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein the multiple sets of frequency resources comprise at least one of: multiple component carriers (CCs); or multiple bandwidth parts (BWPs) (Para. 0248; i.e. Table 14 shows maxNumberConfiguredTCIstatesPerCC indicates the maximum number of configured TCI-states per CC for PDSCH and maxNumberActiveTCI-PerBWP indicates the maximum number of activated TCI-states per BWP per CC, including control and data. If a UE reports X active TCI state(s), it is not expected that more than X active QCL type D assumption(s) for any PDSCH and any CORESETs for a given BWP of a serving cell become active for the UE).
Regarding claims 5 and 12, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein: the determination is based on a mapping of the code point value to TCI state IDs (Paras. 0009-0021; as a result of the identifying of the format of the MAC CE, when one activated TCI state is mapped to code point of one TCI field, receiving a PDSCH via the particular time-frequency resource).
Regarding claims 6 and 13, Noh  teaches the limitations of the previous claims.  Noh  further teaches further comprising receiving/sending signaling indicating a list of Paras. 0248 and 0255; i.e. Table 14 shows maxNumberActiveTCI-PerBWP indicates the maximum number of activated TCI-states per BWP per CC, including control and data. If a UE reports X active TCI state(s), it is not expected that more than X active QCL type D assumption(s) for any PDSCH and any CORESETs for a given BWP of a serving cell become active for the UE).
Regarding claims 7 and 14, Noh  teaches the limitations of the previous claims.  Noh  further teaches further comprising receiving signaling indicating the mapping via: a medium access control (MAC) control element (MAC CE) that activates the PDSCH TCI state IDs; or a separate MAC CE (Paras. 0009-0021; as a result of the identifying of the format of the MAC CE, when one activated TCI state is mapped to code point of one TCI field, receiving a PDSCH via the particular time-frequency resource).
Regarding claim 8, Noh  teaches a method for wireless communications performed by a network entity (Abstract), comprising:
determining a code point value associated with at least two activated PDSCH TCI state IDs for at least two sets of frequency resources (Paras. 0009-0021; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP, the TCI states being activated in association with the plurality of TCI code IDs; as a result of the identifying of the format of the MAC CE, when one activated TCI state is mapped to code point of one TCI field, receiving a PDSCH via the particular time-frequency resource; i.e. the code point determines which TCIs activated and the network entity must determine it before it can be sent in the DCI and MAC CE); and
sending a downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) with a transmission configuration indicator (TCI) code point value (Paras. 0009-0021; base station (BS) in a wireless communication system may transmit at least one medium access control (MAC) control element (CE) and downlink control information (DCI) for allocating a plurality of physical downlink shared channels (PDSCHs) to a plurality of UEs so as to support joint transmission; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP, the TCI states being activated in association with the plurality of TCI code IDs; as a result of the identifying of the format of the MAC CE, when one activated TCI state is mapped to code point of one TCI field, receiving a PDSCH via the particular time-frequency resource; i.e. the DCI is sent to indicate the resources used for the PDSCHs and the MAC CE indicates the activated TCIs).
Regarding claim 15, Noh  teaches a method for wireless communications performed by a user equipment (UE) (Abstract), comprising:
receiving a medium access control (MAC) control element (MAC CE) that activates at least one physical downlink control channel (PDCCH) TCI state ID for multiple control resource set (CORESET) IDs (Paras. 0009-0021, 0092-0093, 0101, and 0292-0294; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP, the TCI states being activated in association with the plurality of TCI code IDs; updating a direction of a beam for a physical downlink control channel (PDCCH) or a PDSCH, based on the pair of the plurality of activated TCI states according to the respective TRPs, the pair being included in the MAC CE; BS may change and update the PDCCH beam, on condition of PDSCH transmission based on C-JT/NC-JT. A message for updating TCI state indication via UE-specific PDCCH MAC CE may be added Oct3 resource for TCI state ID 2, in addition to serving cell ID, CORESET ID, and TCI state ID 1); and
monitoring for PDCCH transmissions in the CORESET IDs according to the activated TCI state ID (Paras. 0009-0021, 0092-0093, 0101, and 0292-0294; updating a direction of a beam for a physical downlink control channel (PDCCH) or a PDSCH, based on the pair of the plurality of activated TCI states according to the respective TRPs, the pair being included in the MAC CE; BS may change and update the PDCCH beam, on condition of PDSCH transmission based on C-JT/NC-JT. A message for updating TCI state indication via UE-specific PDCCH MAC CE may be added Oct3 resource for TCI state ID 2, in addition to serving cell ID, CORESET ID, and TCI state ID 1; According to which BWP is activated from among the configured BWP, a CORESET in which the UE receives a PDCCH may vary, and thus a bandwidth in which the UE monitors the PDCCH may vary).
Regarding claim 16, Noh  teaches the limitations of the previous claims.  Noh  further teaches further comprising receiving a single downlink control information (DCI) Paras. 0009-0021; base station (BS) in a wireless communication system may transmit at least one medium access control (MAC) control element (CE) and downlink control information (DCI) for allocating a plurality of physical downlink shared channels (PDSCHs) to a plurality of UEs so as to support joint transmission; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP; i.e. the DCI schedules the PDSCH from at least the first and second TRP).
Regarding claims 17 and 26, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein at least one activated TCI state ID is applied to CORESETs in one or more configured downlink BWPs of one or more component carrier (CCs) in a CC list (Paras. 0248 and 0255; i.e. Table 14 shows maxNumberActiveTCI-PerBWP indicates the maximum number of activated TCI-states per BWP per CC, including control and data. If a UE reports X active TCI state(s), it is not expected that more than X active QCL type D assumption(s) for any PDSCH and any CORESETs for a given BWP of a serving cell become active for the UE).
Regarding claims 18 and 27, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein: the multiple CORESET IDs are member of a group having a CORESET group ID; and the MAC CE indicates the CORESET group ID with a set of activated TCI state IDs applied to CORESETs in the CORESET group Paras. 0248, 0255, and 0298; BS may configure higher layer parameter per CORESET (CORESETPoolIndex) for separating CORESET to two or more groups (CORESET groups or CORESET pools), the CORESET being configured in one serving cell or a BWP. When BWPs configured to have different CORESETPoolIndex values are present in a certain serving cell or a BWP (i.e., when a certain BWP is configured as CORESETPoolIndex=0, and another BWP is configured as CORESETPoolIndex=1, in a case where the certain BWP is not configured a CORESETPoolIndex value, the certain BWP may be regarded to have been configured as CORESETPoolIndex=0), the UE may determine that joint transmission by multiple TRPs or panels may be performed in the serving cell or the BWP. A method of determining whether joint transmission is to be performed, the method being based on CORESETPoolIndex configuration values, may be extended by using various methods including a method of configuring higher layer parameter per PUCCH for separating a PUCCH resource to two or more groups (PUCCH groups), the PUCCH resource being configured in one serving cell or a BWP).
Regarding claims 19 and 28, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein the set of activated TCI state IDs per CORESET group is indicated by at least one of: individual TCI state IDs; or a TCI state group ID, which is mapped to individual TCI state IDs (Paras. 0248, 0255, 0298, and 0307-0313; BS may notify, via a MAC CE, the UE of TCI activation information that is independent in each of TRPs (or in each of panels or each of CORESET pools)).
Regarding claim 20, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein: different CORESET IDs are configured for at least some component carriers (CCs) included in a CC list (Paras. 0248 and 0255; i.e. Table 14 shows maxNumberActiveTCI-PerBWP indicates the maximum number of activated TCI-states per BWP per CC, including control and data. If a UE reports X active TCI state(s), it is not expected that more than X active QCL type D assumption(s) for any PDSCH and any CORESETs for a given BWP of a serving cell become active for the UE).
Regarding claim 21, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein: the UE is configured to ignore a MAC CE for group-CC PDCCH TCI state activation for CORESET IDs that are not configured in a CC (Paras. 0248 and 0255; i.e. Table 14 shows maxNumberActiveTCI-PerBWP indicates the maximum number of activated TCI-states per BWP per CC, including control and data. If a UE reports X active TCI state(s), it is not expected that more than X active QCL type D assumption(s) for any PDSCH and any CORESETs for a given BWP of a serving cell become active for the UE).
Regarding claims 22 and 30, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein: the TCI state IDs are configured per CORESET ID per CC for CCs included in a CC list (Paras. 0248, 0255, 0298, and 0307-0313; BS may notify, via a MAC CE, the UE of TCI activation information that is independent in each of TRPs (or in each of panels or each of CORESET pools)).
Regarding claim 23, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein: the UE is configured to ignore a MAC CE for group-CC Paras. 0248, 0255, 0298, and 0307-0313; BS may notify, via a MAC CE, the UE of TCI activation information that is independent in each of TRPs (or in each of panels or each of CORESET pools)).
Regarding claim 24, Noh  teaches a method for wireless communications performed by a network entity (Abstract; Para. 0087), comprising:
transmitting a medium access control (MAC) control element (MAC CE) that activates at least one physical downlink control channel (PDCCH) TCI state ID for multiple control resource set (CORESET) IDs (Paras. 0009-0021, 0092-0093, 0101, and 0292-0294; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP, the TCI states being activated in association with the plurality of TCI code IDs; updating a direction of a beam for a physical downlink control channel (PDCCH) or a PDSCH, based on the pair of the plurality of activated TCI states according to the respective TRPs, the pair being included in the MAC CE; BS may change and update the PDCCH beam, on condition of PDSCH transmission based on C-JT/NC-JT. A message for updating TCI state indication via UE-specific PDCCH MAC CE may be added Oct3 resource for TCI state ID 2, in addition to serving cell ID, CORESET ID, and TCI state ID 1); and
sending at least one PDCCH in the CORESET IDs according to the activated TCI state ID (Paras. 0009-0021, 0092-0093, 0101, and 0292-0294; updating a direction of a beam for a physical downlink control channel (PDCCH) or a PDSCH, based on the pair of the plurality of activated TCI states according to the respective TRPs, the pair being included in the MAC CE; BS may change and update the PDCCH beam, on condition of PDSCH transmission based on C-JT/NC-JT. A message for updating TCI state indication via UE-specific PDCCH MAC CE may be added Oct3 resource for TCI state ID 2, in addition to serving cell ID, CORESET ID, and TCI state ID 1; According to which BWP is activated from among the configured BWP, a CORESET in which the UE receives a PDCCH may vary, and thus a bandwidth in which the UE monitors the PDCCH may vary).
Regarding claim 25, Noh  teaches the limitations of the previous claims.  Noh  further teaches further comprising sending a downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) with a transmission configuration indicator (TCI) code point value, wherein the DCI comprises single DCI that schedules PDSCHs from multiple transmission reception points (Paras. 0009-0021; base station (BS) in a wireless communication system may transmit at least one medium access control (MAC) control element (CE) and downlink control information (DCI) for allocating a plurality of physical downlink shared channels (PDSCHs) to a plurality of UEs so as to support joint transmission; determining transmission configuration indication (TCI) states according to the respective TRPs, based on the identified format of the MAC CE; identifying, from the MAC CE, information about a plurality of TCI code identifiers (IDs) to be activated at a first TRP and TCI states of a second TRP; i.e. the DCI schedules the PDSCH from at least the first and second TRP).
Regarding claim 29, Noh  teaches the limitations of the previous claims.  Noh  further teaches wherein: the multiple CORESET IDs are configured per component Paras. 0248, 0255, 0298, and 0307-0313; BS may notify, via a MAC CE, the UE of TCI activation information that is independent in each of TRPs (or in each of panels or each of CORESET pools)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474